 FORMICA CORP., SUBSIDIARY AMERICAN CYANAMID CO.433Accordingly, the parties are hereby notified that, based upon theconsiderations expressed herein, the Board will defer action on the8(a) (3) allegations in the complaint pending completion of the arbi-tration directed by the district court, and notification thereof to theBoard.The parties are further notified that the Board will not, however,hold in abeyance its action on the 8 (a) (1) and 8 (a) (5) allegations ofthe complaint, but will instead review the Trial Examiner's findingsthereon and will issue its Decision with respect thereto forthwith.MEMBERS FANNING and BROWN took no part in the consideration ofthe above Notice.Formica Corporation,Subsidiary of American Cyanamid Co.'andLocal 757, International Union of Electrical,Radio andMachine Workers, AFL-CIO.Case No. 9-R31-46.May 1, 1963DECISION AND ORDER CLARIFYING CERTIFICATIONOn April 12,1950, the Board issued a certification of representativesin the above-entitled proceeding, certifying the Union as the bar-gaining representative of "all production and maintenance employeesat the Hamilton County, Ohio, plant or plants of the Employer, in-cluding employees in the machine shop, toolroom, and shop clerks,but excluding office clerical employees, nurses, professional employees,all guardsand supervisors as defined in the Act."On December 12, 1962, the Union filed a motion to clarify certifica-tion, in which it seeks to have included within the certified unit allgravure services department employees who do not come within thespecific exclusionsset forth in the unit description.The Employerfiled a motion to dismiss, alleging that the employees in the gravureservices department, who had been transferred from classificationswithin the bargaining unit, are engaged in work which is properlyoutside the unit.On January 29, 1963, the Board issued an orderreferringthe proceeding to the Regional Director for the Ninth Regionfor the purpose of conducting a hearing on the issues raised by theparties.Thereafter, on February 21, 1963, a hearing was held beforeMark Fox, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers herein to a three-member panel [ChairmanMcCulloch and Members Rodgers and Leedom].IThe nameof the Employerat the time of the Union's certification was TheFormica Co.142 NLRB No. 51. -434DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer manufactures laminated plastic.The current bar-gaining agreement between the Employer and the Union describesthe unit, in the terms of the certification, as all production and main-tenance employees with certain specific inclusions and exclusions whichare not relevant in this proceeding.The issue raised by the motionto clarify the certification arises from the Employer's transfer ofthree employees from process engineering to gravure services, andits contention that the work they now perform requires their exclusionfrom the certified unit as technical or creative employees.Gravure services was newly established in March 1960. It consistsat present of two supervisors, Yoder and Gene Emily, and the threenonsupervisory employees, Schwier, Reynolds, and Peters who wereclassified, before their transfer, as laboratory assistants in process,engineering, within the coverage of the unit .2Among the functionsassigned to gravure services is the production of laminated plasticsamples for the sales department which match, in color, material submitted by customers.This work is performed by Schwier, Reynolds,and Peters, and consists in mixing pigments, extenders, and solvents toproduce printing inks which match the colors of the pattern beingduplicated. - They use the inks to print impressions on paper which isthen laminated to a plastic sheet.With one difference, the work nowdone in the color-matching section of gravure services was done bythese same individuals when they worked in process engineering.Previously, Reynolds and Peters were given explicit instructions asto how the inks were to be formulated, whereas in their present jobsthey decide for themselves how to achieve a suitable color match.Schwier, however, had apparently been permitted to exercise suchdiscretion even before his transfer to gravure services.According tothe Employer, it is the responsibility of mixing inks without closesupervision that removes the work of these three employees from thebargaining unit.The employees have not taken any academic or technical courses toqualify them for this new responsibility of mixing inks and matchingcolors.Their skills have been obtained on the job through experience,observation, and the advice of supervisors.The work is performedin the same general area of the plant where they formerly workedand they continue to use some equipment located in the process en-gineering department.They were formerly compensated on an hourlybasis, but since their transfer, are paid a monthly salary, earning about$10 more per week than they did at their old rates.' Schwier was unilaterally removed from the unit by the Employer when it assignedhim in August 1960 to gravure services.The Union raised no objection at that timebecause it considered him to be a supervisor.Reynolds and Peters were transferred inJuly 1962,atwhich time the Union protested their removal from the unit.At thehearing, the Employer stated that Schwier was not a supervisor, that he had the sameduties and responsibilities as Reynolds and Peters,and that there are no reasons fortreating him differently from the other employees in gravure services. MATTHEWS CONSTRUCTION COMPANY435We agree with the Union that the changes in the duties and re-sponsibilities of these three employees do not warrant their removalfrom the unit.Matching colors requires only visual acuity, while mix-ing inks to obtain a satisfactory match does not, in our opinion, re-quire the kind of judgment and specialized training which qualifiesone asa technical employee.' In fact, under the circumstances presenthere,we areconvinced that their interests and working conditionshave not been changed substantially in the jobs they now have. Otherargumentsmade by the Employer for their exclusion, namely, thattheir work is creative or that they fulfill a management responsibilityin achieving color matches, are without merit.We, therefore, findthat work of the nature now performed by Schwier, Reynolds, andPeters in the gravure services department is within the certified unit.ORDERIT IS HEREBY ORDEREDthat the Union's motion to clarify its certifica-tion in Case No. 9-RM-46 be granted so as to include within the produc-tion and maintenance unit the color matching and ink formulationwork of the gravure services department.s Litton Industriesof Maryland, Incorporated,125 NLRB 722.RobertM.Matthews,d/b/a Matthews Construction CompanyandEastern Iowa District Council of Carpenters of the UnitedBrotherhood of Carpenters and Joiners of America.Case No.A 0-56.May 2, 1963ADVISORY OPINIONThis is a petition filed on behalf of the Eastern Iowa DistrictCouncil of Carpenters of the United Brotherhood of Carpenters andJoiners of America, herein called the Petitioner, by Ellis Howern,Petitioner's business agent, for an Advisory Opinion in conformitywith Section 102.98 and 102.99 of the Board's Rules and Regulations,Series 8, as amended. Thereafter, on April 11, 1963, Robert Matthews,d/b/a Matthews Construction Company, herein called the Employeror primary employer, filed a response to petition for Advisory Opinion.In pertinent part, the petition, response, and attachments theretoallege as follows :1.The Petitioner is a party defendant to an injunction proceedingin the Twentieth Judicial District Court of Iowa, Des Moines County,Burlington, Iowa, Docket No. 13761 filed by the Employer seekingto enjoin the Petitioner from picketing the construction site where the142 NLRB No. 53.712-548-G4-vol. 142-29